 Case 1:18-cv-05780-FB-SMG Document 15 Filed 03/26/19 Page 1 of 1 PageID #: 69

                              CIVIL MINUTE ENTRY

BEFORE:                    Magistrate Judge Steven M. Gold


DATE:                      March 26, 2019


TIME:                      2:30 p.m.


DOCKET NUMBER(S):          CV 18-5780 (FB)



NAME OF CASE(S):
                           Singh v. Lintech Electric, Inc. et al


FOR PLAINTIFF(S):          Silver


FOR DEFENDANT(S):          Mizrahi


                           TELEPHONE CONFERENCE TO ADDRESS THE
NEXT CONFERENCE(S):        DISPUTE AT 12 NOON ON MARCH 29, 2019.


FTR/COURT REPORTER:
                           2:33-2:35

TELEPHONE CONFERENCE RULINGS:

Counsel will confer with respect to their discovery dispute and submit a letter by March
28 identifying those areas of dispute they have been unable to resolve.

THE COURT WILL HOLD A TELEPHONE CONFERENCE TO ADDRESS THE
DISPUTE AT 12 NOON ON MARCH 29, 2019.

Counsel for plaintiff will arrange the conference call.
